DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with David A. Lovell on March 11, 2021.
The application has been amended as follows:
CLAIMS
Claim 14, line 2: 	“the collective actuator is configured to change a pitch of the first and second blade assemblies.”

Claim 17: 	A method of flying an aircraft, the method comprising: 
counter-rotating about an axis of rotation a first blade assembly and a second blade assembly of a tail rotor, the first blade assembly comprising a first rotor mast extending in a first direction along the axis of rotation away from a first gear member and a first hub assembly coupling first blades to the first rotor mast, and the second blade assembly comprising a second rotor mast extending in a second direction away 
wherein first pitch arms are connected to the first blades;
wherein second pitch arms are connected to the second blades;
wherein a collective pitch rod extends is coupled to the first pitch arms and the second pitch arms; 
supplying rotational power from a prime mover through a bevel gear to the first gear member and the second gear member; and 
linearly moving the collective pitch rod along the axis of rotation.
	
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose or make obvious the combined limitations of Applicant’s claimed invention.  Specifically, with regard to claim 1 (claims 10 and 17 are substantively similar), Bossi (US 2,415,622 A) discloses a tail rotor (anti-torque propeller system 4; fig. 1) comprising: 
a first blade assembly (propeller 5) configured to rotate in a first direction about an axis of rotation (col. 2, lines 4-6; figs. 1 and 2), wherein the first blade assembly comprises a first rotor mast (stub axle 12; fig. 3) extending in a first direction away from a first gear member (bevel gear 10; fig. 3); 
a first hub assembly coupling first blades to the first rotor mast (the hub assembly of propeller 5);
a second blade assembly (propeller 6) configured to rotate in a second direction about the axis of rotation (col. 2, lines 4-6), wherein the second blade assembly comprises a second rotor mast (stub axle 13; fig. 3) extending in a second direction away from a second gear member (bevel gear 11; fig. 3);
a second hub assembly coupling second blades to the second rotor mast (the hub assembly of propeller 6).
Furthermore, Mouille et al. (US 3,506,219 A) teaches the first hub assembly including first pitch arms (star-piece 27; fig. 4) connected to the first blades (7); and the second hub assembly including second pitch arms (link 50; fig. 8) connected to the second blades (airscrew 9).
However, the prior art does not teach the combined limitations of the claimed invention, specifically, a collective actuator positioned between the first gear member and the second gear member, the collective actuator comprising a collective pitch rod coupled to the first pitch arms and the second pitch arms.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADY W FRAZIER whose telephone number is (469)295-9263.  The examiner can normally be reached on Monday-Friday 8:00am-4:00pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRADY W FRAZIER/Examiner, Art Unit 3647